 
 
I 
111th CONGRESS
1st Session
H. R. 1596 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Mr. Lewis of Georgia (for himself, Mr. Boustany, Mr. Rangel, Mr. McDermott, Mr. Stark, Ms. Matsui, Mr. Price of North Carolina, Mr. Platts, Ms. Berkley, Mr. Blumenauer, Mr. Doggett, Mr. Sarbanes, Mr. Farr, Ms. Shea-Porter, Mr. Moran of Virginia, Mr. Grijalva, Mr. Yarmuth, Ms. Schakowsky, Mr. Welch, Mr. Higgins, Mr. Etheridge, Mr. Davis of Illinois, Mr. Pomeroy, Mr. Upton, Mr. Carnahan, Ms. Sutton, Ms. Hirono, Ms. DeLauro, Mr. Fattah, Mr. Van Hollen, Mr. Gonzalez, and Mr. Massa) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an exclusion from gross income for AmeriCorps educational awards. 
 
 
1.Short titleThis Act may be cited as the Segal AmeriCorps Education Award Tax Relief Act of 2009. 
2.Exclusion from gross income of AmeriCorps educational awards
(a)In generalSection 117 of the Internal Revenue Code of 1986 (relating to qualified scholarships) is amended by adding at the end the following new subsection:

(e)AmeriCorps educational awardsGross income shall not include any national service educational award described in subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..
(b)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
 
